        Case 2:19-cr-00092-SWS Document 25 Filed 06/17/19 Page 1 of 5



TRACY RACICOT HUCKE, WY Bar #7-4880
Asst. Federal Public Defender
214 W. Lincolnway Ste. 31A
Cheyenne WY 82001
(307) 772-2781
Tracy.Hucke@fd.org

                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF WYOMING

UNITED STATES OF AMERICA,

                           Plaintiff,

                    v.                               Case No. 19-CR-92-SWS

AUSTIN JAMES KELLY,

                           Defendant.


                              MOTION TO SUPPRESS


      Defendant Austin James Kelly asks the Court to suppress all evidence

collected after Trooper Richard Scovel of the Wyoming Highway Patrol (WHP)

pulled him over without reasonable suspicion.

                                        BACKGOUND

      On February 27, 2019, Mr. Kelly was driving a U-Haul near Cody Wyoming

when he got stuck in the snow on the side of the highway. Eventually, he was able

to free himself, but in the meantime, a tow truck driver called to report that

someone was stuck in the snow and needed assistance. Trooper Scovel was

dispatched to assist the U-Haul driver to get out of the snow. He drove to the area

where the U-Haul was reportedly off the road, and found no U-Haul but saw an
        Case 2:19-cr-00092-SWS Document 25 Filed 06/17/19 Page 2 of 5



indication that a car had been on the side of the road in the snow. Afterward he saw

a U-Haul driving down the highway and decided to activate his lights to pull it over.

Trooper Scovel reasoned that he wanted to stop the U-Haul to check if there was

any damage to it after being stuck in the snow.

      As a result of the stop, Trooper Scovel searched Mr. Kelly 1, the front cabin of

the U-Haul, and applied for a search warrant to search the back cargo compartment

of the U-Haul. Troopers found drugs, a Remington pistol with ammunition, and

various other items that were purportedly stolen.

      Mr. Kelly was charged in this Court with possession of stolen firearm in

violation of 18 U.S.C. §§ 922(j) and 924(a)(2) and felon in possession of a firearm, in

violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

                                     ARGUMENT

      Trooper Scovel lacked reasonable suspicion to pull over Mr. Kelly. While Mr.

Kelly was stuck in the snow, there was no information that damage had occurred to

the U-Haul or that any other car was involved. It is not a violation of law to get a

car stuck in the snow. Trooper Scovel stated that he wanted to investigate any

potential damage to the U-Haul, but did not have any information that any damage

had actually occurred or that Mr. Kelly was in an accident with another car.



1After the stop, Trooper Scovel ordered Mr. Kelly to exit the U-Haul and conducted
a limited pat-down down for weapons under Terry v. Ohio, 392 U.S. 1 (1968).
During this search, Trooper Scovel exceeded the scope and reached into Mr. Kelly’s
pockets to retrieve items that he reports felt like a pill bottle and a bulge. Although
this search was a violation of Mr. Kelly’s Fourth Amendment right to be free from
unlawful searches, the search did not produce any evidence that he is currently
charged with. Accordingly, suppressing those items would be useless.
        Case 2:19-cr-00092-SWS Document 25 Filed 06/17/19 Page 3 of 5



      The Fourth Amendment protects individuals from unreasonable searches and

seizures. U.S. Const. amend. IV. A routine traffic stop constitutes a seizure within

the meaning of the Fourth Amendment “even though the purpose of the stop is

limited and the resulting detention quite brief.” Delaware v. Prouse, 440 U.S. 648,

653 (1979). In reviewing the constitutionality of traffic stops under the Fourth

Amendment, courts conduct a two-step inquiry. First, the court must determine

“whether the officer’s action was justified at its inception.” United States v. Botero-

Ospina, 71 F.3d 783, 786 (10th Cir. 1995) (quoting Terry v. Ohio, 392 U.S. 1, 20

(1968)). Second, courts evaluate “whether the action was reasonably related in scope

to the circumstances that first justified the interference.” Id. (quoting Terry, 392

U.S. at 20).

      The stop here was not justified at its inception. “[A] detaining officer must

have an objectively reasonable articulable suspicion that a traffic violation has

occurred or is occurring before stopping [an] automobile.” United States v. Soto, 988

F.2d 1548, 1554 (10th Cir. 1993) (citation omitted). When evaluating the

reasonableness of the initial stop, the “sole inquiry is whether this particular officer

had reasonable suspicion that this particular motorist violated any one of the

multitude of applicable traffic and equipment regulations of the jurisdiction.”

Botero–Ospina, 71 F.3d at 787 (quotation omitted).

      There was absolutely no evidence that Mr. Kelly had committed a crime or

had violated any traffic violations when Trooper Scovel pulled him over. “[A] court

must analyze objectively all the surrounding facts and circumstances to determine
        Case 2:19-cr-00092-SWS Document 25 Filed 06/17/19 Page 4 of 5



whether an officer had reasonable suspicion that a violation of [a] statute had

occurred.” Dods v. State, 240 P.3d 1208, 1211 (Wyo. 2010). Trooper Scovel was sent

to assist a single driver that had run off the road who requested assistance to help

shovel him out. There was no report that any other cars were involved. When

Trooper Scovel arrived, he observed that there was no longer a car stuck in the

snow—only a U-Haul that was driving down the road.

      Because Trooper Scovel lacked reasonable suspicion when he pulled Mr.

Kelly over and thus violated his Fourth Amendment rights, this Court should

suppress the fruits of the illegal stop. Wong Sun v. United States, 371 U.S. 471,

484-86 (1963) (holding that evidence seized as a result of a Fourth Amendment

violation and evidence derived therefrom is inadmissible).

                                   CONCLUSION

      Trooper Scovel lacked reasonable suspicion to seize Mr. Kelly. This Court

should therefore suppress the fruits of the illegal stop, including the evidence

gathered from the search of Mr. Kelly’s person and the U-Haul.

      DATED this 17th day of June 2019.

                                        Respectfully submitted,

                                        VIRGINIA L. GRADY
                                        Federal Public Defender

                                        /s/ Tracy Racicot Hucke
                                        Assistant Federal Public Defender
        Case 2:19-cr-00092-SWS Document 25 Filed 06/17/19 Page 5 of 5



                           CERTIFICATE OF SERVICE

      I hereby certify that the foregoing was served on the 17th day of June 2019
upon the following by:

 e-mail
 hand delivery to USAO court box
 fax
 mail, postage paid
 electronic filing


                                      /s/ Tracy Racicot Hucke
